COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


IN RE                                           §
                                                                 No. 08-16-00082-CV
AUTOZONERS, LLC                                 §
                                                             AN ORIGINAL PROCEEDIG
AND AUTOZONE,                                   §
                                                                   IN MANDAMUS
RELATORS.                                       §

                                                §

                                           JUDGMENT

        The Court has considered this cause on the Relators’ motion to dismiss the petition for

writ of mandamus and concludes the motion should be granted and the original proceeding

should be dismissed, in accordance with the opinion of this Court. We therefore dismiss the

original proceeding. Costs of appeal are taxed against the party incurring same. This decision

shall be certified below for observance.

        IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.